Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The amendment filed 9/5/2022 has been entered.  
Claims 1-6 and 8-14 are pending.  
Claims 7 and 15 are cancelled.  
Claims 1-6 and 8-14 stand rejected.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites: “connections to the ICI-Express enabled inbound ports” (emphasis added).  The examiner will treat the above claim excerpt as including PCI-Express.  
Claim 1 recites: “forming an end point of on the PCI-Express bus” (emphasis added).  It appears there should be either the word of or the word on, but not both words.  The examiner will treat the above claim excerpt to as including forming an end point on the PCI-Express bus.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeda et al. (Pub. No.: US 20060114918 A1) in view of Moll (Pub. No.: US 20040230735 A1), hereafter respectively referred to as Ikeda and Moll.  
	In regard to Claim 1, Ikeda teaches A method of interconnecting a plurality of PCI-Express based computing systems (An end point 115b and a legacy end point 116b, Para. 115, FIGS. 4-5, 8.  FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor, and is a set of transmitters and receivers for forming links, Para. 120, FIGS. 4-6, 8) in a cluster (the PCI Express system as shown in FIG. 4.  An end point 115b and a legacy end point 116b are connected to a switch 117b, Para. 115, FIGS. 4-5, 8), the method comprising: using a network switch comprising a plurality of PCI-Express enabled inbound ports (An end point 115b and a legacy end point 116b are connected to a switch 117b, Para. 115, FIGS. 4-5, 8.  Switch 117 (or 134) connects more than one ports and performs packet routing between the ports, Para. 116-120, 126, FIGS. 1-2, 4-5, 8).  
Ikeda teaches the network switch configured as a hub of a star interconnection (switch 117 (or 134).  As shown in FIG. 8, the switch is recognized as a set of virtual PCI-PCI bridges. In the figure, each double-headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports.  Para. 126, FIGS. 1-2, 4-5, 8), for interconnecting the plurality of PCI-Express based computing systems (end point 115b and a legacy end point 116b are connected to a switch 117b, Para. 115, FIGS. 4-5, 8.  FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor, and is a set of transmitters and receivers for forming links, Para. 120, FIGS. 4-6, 8).  
Ikeda teaches interconnecting the plurality of PCI-Express based computing systems by connecting an outbound PCI-Express enabled port (An end point 115b and a legacy end point 116b are connected to a switch 117b, Para. 115, FIGS. 4-5, 8.  FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor, and is a set of transmitters and receivers for forming links, Para. 120, FIGS. 4-6, 8), at a PCI-Express based peripheral module enabled for system interconnection (FIG. 4 shows a component of end point 115b that includes a communication line directly extending to switch 117b, Para. 115), forming an end point of a PCI-Express bus (end point 115b, Para. 115, FIG. 4), of each one of the PCI-Express based computing systems (end point 115b and a legacy end point 116b are connected to a switch 117b, Para. 115, FIGS. 4-5, 8.  FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor, and is a set of transmitters and receivers for forming links, Para. 120, FIGS. 4-6, 8), to a one of the plurality of inbound PCI-Express enabled ports of the network switch (switch 117 (or 134) connects more than one ports and performs packet routing between the ports, Para. 116-120, 126, FIGS. 1-2, 4-5, 8).  
Ikeda teaches, a PCI-Express bus system (PCI Express is a standard expansion bus that can be used for all computers, Para. 113), wherein the PCI-Express bus system, interconnects the plurality of PCI-Express based computing systems (An end point 115b and a legacy end point 116b, Para. 115, FIGS. 4-5, 8. FIG. 6 shows a structure of the physical layer.  Physically, the port exists within the same semiconductor, and is a set of transmitters and receivers for forming links, Para. 120, FIGS. 4-6, 8) via connections to the ICI-Express enabled inbound ports of the network switch (the PCI Express system as shown in FIG. 4. An end point 115b and a legacy end point 116b are connected to a switch 117b, Para. 115, FIGS. 4-5, 8), wherein the network switch enables data transfer back and forth between said PCI-Express based computing systems using PCI-Express protocol (switch 117 (or 134). Each double-headed arrow indicate a PCI Express link 114 (or 126). Para. 116-120, 126, FIGS. 4-6, 8).  
Ikeda fails to teach each of the PCI-Express based computing system comprising at least a root-complex, each root-complex enabled for controlling a PCI-Express bus system via its out bound ports; interconnecting the plurality of computing systems, under control of the at least the respective root-complex of each one of the PCI-Express based computing systems; wherein the PCI-Express bus system, under control of each of the respective root-complexes connect the respective root-complex to the outbound PCI-Express enabled port, at the PCI-Express based peripheral module enabled for system interconnection, forming an end point of on the PCI-Express bus.  
Moll teaches each of the PCI-Express based computing system (FIG. 2A shows Devices 11j, 11k, 11m connected through Bus_0 (root).  FIG. 2A shows Devices 11n, 11o connected through Bus_1 (virtual peripheral bus - 19)) comprising at least a root-complex, each root-complex enabled for controlling a PCI-Express bus system via its out bound ports (the configurable host bridge serves as a root bridge of the peripheral bus fabric, Para. 15, FIG. 2A.  Host bridge 9 (root) and configurable host bridge 15, Para. 34, FIG. 2A).  
Moll teaches interconnecting the plurality of computing systems (support one or more versions of the PCI-X specification.  Devices 11j, 11k, 11m, 11n, and 11o.  Para. 34, FIG. 2A), under control of the at least the respective root-complex of each one of the PCI-Express based computing systems (the configurable host bridge serves as a root bridge of the peripheral bus fabric, Para. 15, FIG. 2A.  Host bridge 9 and configurable host bridge 15, Para. 34, FIG. 2A).  
Moll teaches, wherein the PCI-Express bus system (Bus_0 and Bus_1 within a peripheral bus fabric 200 in FIG. 2A, Para. 34), under control of each of the respective root-complexes (Host bridge 9 (root) and configurable host bridge 15, Para. 34, FIG. 2A) connect the respective root-complex to the outbound PCI-Express enabled port (bridge 13e has its primary port coupled to bus_0, Para. 35, FIG. 2A), at the PCI-Express based peripheral module enabled for system interconnection (bridge 13e, which bridges bus_0 to the virtual peripheral bus 19, Para. 35, FIG. 2A), forming an end point of on the PCI-Express bus (primary port coupled to bus_0, Para. 35, FIG. 2A).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Moll with the teachings of Ikeda since Moll provides a technique for utilizing multiple root bridges, which can be introduced into the system of Ikeda to permit efficient bus switching among a number of devices involving an extensive bus fabric.  


	In regard to Claim 3, Ikeda teaches, wherein the network switch further comprising a first PCI-Express expansion port (switch 117b via a PCI Express 114d, Para. 115, FIGS. 4-5, 8), wherein the first PCI-Express expansion port utilizes PCI-Express protocol and is enabled to connect to a second PCI-Express expansion port (each double-headed arrow indicate a PCI Express link 114 (or 126), Para. 116-120, 126, FIGS. 4-6, 8) on a second network switch (switch 117b is connected to a switch 117c, Para. 115-120, 126, FIGS. 4-6, 8).  


Claims 2 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeda in view of Moll, and further in view of Boyd et al. (Pub. No.: US 20070019637 A1), hereafter referred to as Boyd.  
	In regard to Claim 2, Ikeda teaches using the network switch for data transfer (switch 117 (or 134) connects more than one ports and performs packet routing between the ports, Para. 116-120, 126, FIGS. 1-2, 4-5, 8), the data transfer method comprising: connecting a first of the plurality of PCI-Express based computing systems to a first PCI-Express enabled inbound port of the network switch by way of a first PCI-Express outbound port enabled for system interconnection at the end point of the PCI-Express bus on a first of the plurality of PCI-Express based computing system (end point 115b connected to a switch 117b, Para. 115, FIGS. 4-6, 8).  
Ikeda teaches connecting a second of the plurality of PCI-Express based computing systems to a second PCI-Express enabled inbound port of the network switch by way of a second PCI-Express outbound port enabled for system interconnection at the end point on the second of the plurality of PCI-Express based computing system (legacy end point 116b connected to a switch 117b, Para. 115, FIGS. 4-6, 8).  
Ikeda teaches transferring data to and from the first of the interconnected PCI-Express based computing systems and the first PCI-Express enabled inbound port of the network switch using PCI-Express protocol (switch 117 (or 134). Each double-headed arrow indicate a PCI Express link 114 (or 126). Para. 116-120, 126, FIGS. 4-6, 8).
Ikeda teaches transferring data to and from the second of said interconnected PCI-Express based computing systems and the second PCI-Express enabled inbound port of the network switch using PCI-Express protocol (switch 117 (or 134). Each double-headed arrow indicate a PCI Express link 114 (or 126). Para. 116-120, 126, FIGS. 4-6, 8).  
Ikeda teaches transferring data between the first PCI-Express enabled inbound port on the network switch and the second PCI-Express enabled inbound port on the network switch, such that data transfer and communication is performed between the first and second of the interconnected PCI-Express based computing systems in the cluster using PCI-Express protocol by interconnecting the respective root-complexes (switch 117 (or 134) connects more than one ports and performs packet routing between the ports, Para. 116-120, 126, FIGS. 1-2, 4-5, 8).
Ikeda fails to teach wherein the first PCI-Express outbound port of the first of the interconnected PCI-Express based computing systems is connected to the root complex of the first of the interconnected PCI-Express based computing systems via the PCI-Express bus of the first of the interconnected PCI-Express based computing systems, and the second PCI-Express outbound port of the second of the interconnected PCI-Express based computing systems is connected to the root complex of the second of the interconnected PCI-Express based computing systems via the PCI-Express bus of the second of the interconnected PCI-Express based computing systems.  
Boyd teaches, wherein the first PCI-Express outbound port of the first of the interconnected PCI-Express based computing systems is connected to the root complex of the first of the interconnected PCI-Express based computing systems via the PCI-Express bus of the first of the interconnected PCI-Express based computing systems (root complex 108 attached to I/O fabric 144 through I/O link 110 of root node (RN) 160, Para. 22, FIGS. 1, 3) and the second PCI-Express outbound port of the second of the interconnected PCI-Express based computing systems is connected to the root complex of the second of the interconnected PCI-Express based computing systems via the PCI-Express bus of the second of the interconnected PCI-Express based computing systems (root complex 118 attached to I/O fabric 144 through I/O link 120 of root node (RN) 161, Para. 22, FIGS. 1, 3).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Boyd with the teachings of Ikeda since Riley provides a technique for communications among root nodes involving PCI-Express, which can be introduced into the system of Boyd to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.

In regard to Claim 4, as presented in the rejection of Claim 1, Ikeda teaches the outbound PCI-Express port.  
Ikeda fails to teach, wherein the outbound PCI-Express port enabled for system interconnection is an end point of the PCI-Express bus system under control of the respective at least the root complex of the PCI-Express based computing system connecting to the network switch.  
Boyd teaches, wherein the outbound PCI-Express port enabled for system interconnection is an end point of the PCI-Express bus system under control of the respective at least the root complex of the PCI-Express based computing system connecting to the network switch (distributed computing system which uses the PCI Express protocol, Para. 21, FIGS. 1, 3.  One or more root complexes 108, 118, 128, 138, and 139, attached to I/O fabric 144 through I/O links 110, 120, 130, 142, and 143, and to memory controllers 104, 114, 124, and 134 of root nodes (RNs) 160, 161, 162, and 163, Para. 22, FIGS. 1, 3).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Boyd with the teachings of Ikeda since Riley provides a technique for communications among root nodes involving PCI-Express, which can be introduced into the system of Boyd to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.


Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable
over Ikeda et al. (Pub. No.: US 20060114918 A1) in view of Boyd et al. (Pub. No.: US
20070019637 A1), hereafter respectively referred to as Ikeda and Boyd.  
In regard to Claim 5, Ikeda teaches A method for exchanging data between a plurality of interconnected PCI-Express enabled computing devices, forming a cluster (the PCI Express system shown in FIG. 4.  An end point 115b and a legacy end point 116b are connected to a switch 117b.  Para. 115, FIGS. 4-5, 8), over PCI-Express links and network switches, using PCI-Express protocol (switch 117a…switch 117b…switch 117c.  Each double-headed arrow indicate a PCI Express link 114 (or 126). Para. 115-120, 126, FIGS. 4-6, 8), the method comprising: interconnecting the plurality of PCI-Express enabled computing systems (end point 115b and a legacy end point 116b are connected to a switch 117b, Para. 115, FIGS. 4-5, 8.  FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor, and is a set of transmitters and receivers for forming links, Para. 120, FIGS. 4-6, 8), each having at least a PCI-Express enabled outbound port (An end point 115b and a legacy end point 116b are connected to a switch 117b, Para. 115, FIGS. 4-5, 8.  FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor, and is a set of transmitters and receivers for forming links, Para. 120, FIGS. 4-6, 8) at a PCI based peripheral module, enabled for system interconnection (FIG. 4 shows a component of end point 115b that includes a communication line directly extending to switch 117b, Para. 115), forming an end point of the PCI-Express bus (end point 115b, Para. 115, FIG. 4), the outbound port enabled for system interconnection and data transfer (the PCI Express system as shown in FIG. 4.  An end point 115b and a legacy end point 116b are connected to a switch 117b.  Para. 115, FIGS. 4-5, 8).  
Ikeda teaches connecting the outbound port of each of the plurality of PCI-Express enabled computing systems to a PCI-Express enabled inbound port on at least one of the network switches using PCI-Express links and PCI-Express protocol (the PCI Express system as shown in FIG. 4.  An end point 115b and a legacy end point 116b are connected to a switch 117b.  Para. 115, FIGS. 4-5, 8), thereby forming a cluster of interconnected PCI-Express based processing systems (an end point 115b and a legacy end point 116b are connected to a switch 117b, Para. 115, FIGS. 4-5, 8).  
Ikeda teaches, wherein the network switch is configured as a hub of a star connected network interconnection topology interconnecting the plurality of interconnected PCI-Express enabled computing devices (switch 117 (or 134).  As shown in FIG. 8, the switch is recognized as a set of virtual PCI-PCI bridges. In the figure, each double-headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports.  Para. 126, FIGS. 1-2, 4-5, 8) for transfer of data between its PCI-Express enabled inbound ports (the PCI Express system as shown in FIG. 4.  An end point 115b and a legacy end point 116b are connected to a switch 117b.  Para. 115, FIGS. 4-5, 8).  
Ikeda teaches, wherein the interconnecting enables exchanging of data between the interconnected PCI-Express enabled computing devices of the cluster using PCI-Express protocol (switch 117 (or 134) connects more than one ports and performs packet routing between the ports, Para. 116-120, 126, FIGS. 1-2, 4-5, 8).  
Ikeda fails to teach a plurality of interconnected PCI-Express enabled computing devices, each comprising at least a root complex controlling a respective PCI-Express bus, and a outbound port under control of the at least the root complex.  
Boyd teaches a plurality of interconnected PCI-Express enabled computing devices (root nodes (RNs) 160, 161, 162, and 163, Para. 22, FIGS. 1, 3), each comprising at least a root complex (one or more root complexes 108, 118, 128, 138, and 139, attached to I/O fabric 144 through I/O links 110, 120, 130, 142, and 143, and to memory controllers 104, 114, 124, and 134 of root nodes (RNs) 160, 161, 162, and 163, Para. 22, FIGS. 1, 3) controlling a respective PCI-Express bus (distributed computing system which uses the PCI Express protocol, Para. 21, FIGS. 1, 3).  
Boyd teaches a outbound port under control of the at least the root complex (one or more root complexes 108, 118, 128, 138, and 139, attached to I/O fabric 144 through I/O links 110, 120, 130, 142, and 143, Para. 22, FIGS. 1, 3).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Boyd with the teachings of Ikeda since Riley provides a technique for communications among root nodes involving PCI-Express, which can be introduced into the system of Boyd to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.


Claims 6 and 8-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeda in view of Boyd, and further in view of Riley (Pub. No.: US 20050238035 A1), hereafter referred to as Riley.  
	In regard to Claim 6, as presented in the rejection of Claim 5, Ikeda in view of
Boyd teaches network switches.
Ikeda fails to teach exchanging data between any of a first and a second of the plurality of interconnected PCI-Express enabled computing systems using PCI- Express protocol over PCI-Express links and network switches, further comprising: transferring data from the first of the PCI-Express enabled computing system to the second of the PCI-Express enabled computing system and transferring data from the second of the PCI-Express enabled computing system to the first the PCI-Express enabled computing system; wherein transferring data from the first of the PCI-Express enabled computing systems to the second of the PCI-Express enabled computing systems comprises: a) transferring data from a first outbound PCI-Express enabled port enabled for data transfer on the first of the PCI-Express enabled computing system to a first inbound PCI-Express enabled port on a first network switch; b) transferring data from the first inbound PCI-Express port on the first network switch to a second inbound PCI-Express enabled port on the first network switch; c) transferring data from the second inbound PCI-Express enabled port on the first network switch to a second outbound PCI-Express enabled port enabled for system interconnection on the second of the PCI-Express enabled computing system; and transferring data from the second of the PCI-Express enabled computing systems to the first of the PCI-Express enabled computing systems, comprising: d) transferring data from the second outbound PCI-Express port enabled for system interconnection on the second of the PCI-Express enabled computing system to the second inbound PCI- Express port on the first network switch; e) transferring data from the second inbound PCI-Express enabled port on the first network switch to the first inbound PCI-Express enabled port on the first network switch; f) transferring data from the first inbound PCI-Express enabled port on the first network switch to the first outbound PCI-Express enabled port on the first of the PCI-Express enabled computing system; wherein the first network switch comprises a plurality of inbound PCI-Express enabled ports for enabling connection to the outbound PCI-Express ports of the plurality of PCI-Express enabled computing systems to be interconnected using PCI-Express links; and wherein the first network switch forms the hub of a star connected network topology interconnecting the plurality of PCI-Express enabled computing devices through their respective PCI-Express bus systems and root-complexes.
Riley teaches exchanging data between any of a first and a second of the plurality of interconnected PCI-Express enabled computing systems using PCI- Express protocol over PCI-Express links and network switches, further comprising: transferring data from the first of the PCI-Express enabled computing system to the second of the PCI-Express enabled computing system and transferring data from the second of the PCI-Express enabled computing system to the first the PCI-Express enabled computing system; wherein transferring data from the first of the PCI-Express enabled computing systems to the second of the PCI-Express enabled computing systems comprises: a) transferring data from a first outbound PCI-Express enabled port enabled for data transfer on the first of the PCI-Express enabled computing system to a first inbound PCI-Express enabled port on a first network switch; b) transferring data from the first inbound PCI-Express port on the first network switch to a second inbound PCI-Express enabled port on the first network switch; c) transferring data from the second inbound PCI-Express enabled port on the first network switch to a second outbound PCI-Express enabled port enabled for system interconnection on the second of the PCI-Express enabled computing system; and transferring data from the second of the PCI-Express enabled computing systems to the first of the PCI-Express enabled computing systems, comprising: d) transferring data from the second outbound PCI-Express port enabled for system interconnection on the second of the PCI-Express enabled computing system to the second inbound PCI- Express port on the first network switch; e) transferring data from the second inbound PCI-Express enabled port on the first network switch to the first inbound PCI-Express enabled port on the first network switch; f) transferring data from the first inbound PCI-Express enabled port on the first network switch to the first outbound PCI-Express enabled port on the first of the PCI-Express enabled computing system; wherein the first network switch comprises a plurality of inbound PCI-Express enabled ports for enabling connection to the outbound PCI-Express ports of the plurality of PCI-Express enabled computing systems to be interconnected using PCI-Express links; and wherein the first network switch forms the hub of a star connected network topology interconnecting the plurality of PCI-Express enabled computing devices through their respective PCI-Express bus systems and root-complexes (controller 212 couples to the memory 214 and each of the communication ports. The controller 212 later uses the routing information 224 to identify alternate paths. The routing information 224 may comprise whether a port couples to an alternate path. Para. 23, FIG. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.

In regard to Claim 8, as presented in the rejection of Claim 5, Ikeda in view of Boyd teaches a method.  
Ikeda fails to teach wherein each network switch also including at least a first PCI-Express-enabled expansion port connecting to a second PCI-Express-enabled expansion port on another network switch using PCI-Express links and exchanging data between a first cluster of PCI-Express enabled computing systems connected to a first network switch and a second cluster of PCI-Express enabled computing systems connected to a second network switch using PCI-Express protocol.  
Riley teaches wherein each network switch also including at least a first PCI-Express-enabled expansion port connecting to a second PCI-Express-enabled expansion port on another network switch using PCI-Express links and exchanging data between a first cluster of PCI-Express enabled computing systems connected to a first network switch and a second cluster of PCI-Express enabled computing systems connected to a second network switch using PCI-Express protocol (controller 212 couples to the memory 214 and each of the communication ports. The controller 212 later uses the routing information 224 to identify alternate paths. The routing information 224 may comprise whether a port couples to an alternate path. Para. 23, FIG. 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.

In regard to Claim 9, as presented in the rejection of Claim 5, Ikeda in view of Boyd teaches a method.  
Ikeda fails to teach the capability to exchange data over PCI-Express links using PCI-Express protocol, between a plurality of clusters of PCI-Express enabled computing systems, the plurality of clusters interconnected via expansion ports on network switches with PCI-Express links and using PCI- Express protocol forming a super cluster, enable the processing capability to expand as needed.  
Riley teaches the capability to exchange data over PCI-Express links using PCI-Express protocol, between a plurality of clusters of PCI-Express enabled computing systems, the plurality of clusters interconnected via expansion ports on network switches with PCI-Express links and using PCI- Express protocol forming a super cluster, enable the processing capability to expand as needed (controller 212 couples to the memory 214 and each of the communication ports. The controller 212 later uses the routing information 224 to identify alternate paths. The routing information 224 may comprise whether a port couples to an alternate path. Para. 23, FIG. 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.

In regard to Claim 10, as presented in the rejection of Claim 5, Ikeda in view of Boyd teaches a method.  
Ikeda fails to teach the PCI-Express based computing systems comprise computing elements selected from a group comprising computers, other systems enabled for computation, sensor systems, control systems, storage systems and embedded systems.  
Riley teaches the PCI-Express based computing systems comprise computing elements selected from a group comprising computers, other systems enabled for computation, sensor systems, control systems, storage systems and embedded systems (controller 212 couples to the memory 214 and each of the communication ports. The controller 212 later uses the routing information 224 to identify alternate paths. The routing information 224 may comprise whether a port couples to an alternate path. Para. 23, FIG. 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.

In regard to Claim 11, as presented in the rejection of Claim 5, Ikeda in view of Boyd teaches a method.  
Ikeda fails to teach the interconnected and clustered systems comprise any or all of Integrated circuit implementations, FPGA implementations, System on Chip implementation, and chip on board implementations of the PCI-Express based computing systems.  
Riley teaches the interconnected and clustered systems comprise any or all of Integrated circuit implementations, FPGA implementations, System on Chip implementation, and chip on board implementations of the PCI-Express based computing systems (each switch port and endpoint within the hierarchy is identified (a PCI-Express-based network switch fabric 102 can communicate with a PCI-X based I/O node 126 as if it were coupled directly to the internal PCI-X bus of compute node 120.  The transaction that is sent across the network switch fabric 102 would be a PCI-X transaction encapsulated by a native PCI-Express transaction. Para. 45, FIG. 8).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.

In regard to Claim 12, as presented in the rejection of Claim 5, Ikeda in view of Boyd teaches a method.  
Ikeda fails to teach the outbound PCI-Express port of each one of the PCI-Express based computing systems connecting to the network switch is configured for system interconnection.  
Riley teaches the outbound PCI-Express port of each one of the PCI-Express based computing systems connecting to the network switch is configured for system interconnection (controller 212 couples to the memory 214 and each of the communication ports. The controller 212 later uses the routing information 224 to identify alternate paths. The routing information 224 may comprise whether a port couples to an alternate path. Para. 23, FIG. 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.

In regard to Claim 13, as presented in the rejection of Claim 5, Ikeda in view of Boyd teaches a method.  
Ikeda fails to teach the PCI-Express based network switch and PCI-Express links are agnostic to the type of data transmission technology used.  
Riley teaches the PCI-Express based network switch and PCI-Express links are agnostic to the type of data transmission technology used (controller 212 couples to the memory 214 and each of the communication ports. The controller 212 later uses the routing information 224 to identify alternate paths. The routing information 224 may comprise whether a port couples to an alternate path. Para. 23, FIG. 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.

In regard to Claim 14, as presented in the rejection of Claim 5, Ikeda in view of Boyd teaches a method.  
Ikeda fails to teach the network switch implementation comprises any one or more of an Integrated-circuit implementations, a FPGA implementation, a System on Chip (SOC) implementation, a chip on board (COB) implementation, an optical implementation, and a hybrid circuit implementation.  
Riley teaches the network switch implementation comprises any one or more of an Integrated-circuit implementations, a FPGA implementation, a System on Chip (SOC) implementation, a chip on board (COB) implementation, an optical implementation, and a hybrid circuit implementation ((each switch port and endpoint within the hierarchy is identified (referred to in the PCI architecture as "enumeration"), and in which the primary bus coupled to the management node is closest to the Root Complex, Para. 25, FIGS. 3-5).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.


Response to Arguments
I. Arguments for the Claim Objections
Applicant’s arguments, see page 10, filed 9/5/2022, with respect to the Claim Objections have been fully considered and are persuasive.  The Claim Objections of the previous office action have been withdrawn. 


II. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 9/5/2022 have been fully considered but they are not persuasive.  Page 10 of the Remarks presents the argument that Neither Ikeda nor Moll show interconnecting the plurality of PCI-Express enabled computing systems.  This argument is not persuasive.  End point 115b and a legacy end point 116b in FIG. 4 of Ikeda can be considered types of computing systems of Claim 1.  Ikeda teaches in Para. 115: “an end point 115b and a legacy end point 116b are connected to a switch 117b via a PCI Express 114d” (emphasis added).   Connecting end point 115b and a legacy end point 116b in FIG. 4 of Ikeda to the same switch 117b via PCI Express, is substantively the same as interconnecting a plurality of PCI-Express based computing systems of Claim 1.  


Page 14 of the Remarks presents the argument that In the above rejection the examiner states quotes the fact that Ikeda has an end point 115a and a legacy end point 116a are connected to a switch 117a via a PCI Express 114b as indicative of inter connecting two computing systems using a switch as the hub of a star connected network interconnecting the plurality of PCI-Express enabled computing systems. In fact Ikeda specifically indicates that the Fig.4 is an example of a tree network and in the rest of the same para[0115] clearly states that the switches and bridges shown in Ikeda Fig. 4 are all connected to the root complex 112 via PCI_Express links, thereby forming the tree structure of the PCIExpress bys system.  This argument is not persuasive.  FIG. 8 of Ikeda shows a switch with four links emanating from the switch’s center, and this is substantively the same as a hub of a star interconnection of Claim 1.  Although a switch may be a component of a larger tree topology, FIG. 8 of Ikeda shows a switch provides four links emanating from the switch’s center, and can be considered a type of star configuration.  In other words, although the overall topology in FIG. 4 of Ikeda forms a tree structure, both FIG. 4 and FIG. 8 of Ikeda show that a switch itself provides a type of star configuration, where a number of links emanate from the switch’s center, and the switch itself provides a type of star configuration, which is a component within a larger tree structure.  There is no limitation in Claim 1 that precludes a star configuration from being a component of a larger tree configuration.  There is nothing in the prior art concerning star configurations that always precludes a star configuration from being a component of a larger tree configuration.  


Page 15 of the Remarks presents the argument that The fact that the switch ports are designated upstream ports and down stream ports negate the assertion of the examiner that the switch is a hub of a star connected network, since the ports are designated as upstream and down stream ports it clearly indicates a tree structure.  This argument is not persuasive.  The examiner notes that a switch in a star configuration can also have upstream ports and downstream ports, where when a first port of the star configuration is connected to a data server, and when a second port of the star configuration is connected to an endpoint, then the first port acts as an upstream port and the second port acts as a downstream port.  In other words, utilization of a star configuration does not completely exclude the designations of upstream port and downstream port.  FIG. 4 and FIG. 8 of Ikeda show that a switch itself provides a type of star configuration, where a number of links emanate from the switch’s center, and the switch itself provides a type of star configuration, which is a component within a larger tree structure.    


Page 15 of the Remarks presents the argument that The Ikeda application does not show a second or a plurality of PCI-Express enabled processing systems having the capability to be interconnected.  This argument is not persuasive.  End point 115b and a legacy end point 116b in FIG. 4 of Ikeda can be considered types of PCI-Express based processing systems of Claim 1.  Ikeda teaches in Para. 115: “an end point 115b and a legacy end point 116b are connected to a switch 117b via a PCI Express 114d” (emphasis added).   Connecting end point 115b and a legacy end point 116b in FIG. 4 of Ikeda to the same switch 117b via PCI Express, is substantively the same as forming a cluster of interconnected PCI-Express based processing systems of Claim 5.  


Page 15 of the Remarks presents the argument that 1. There is no teaching of an outbound PCI-Express enabled port, at a PCI-Express based peripheral module enabled for system interconnection, forming an end point of a PCI-Express bus, under control of the at least the respective root-complex of each one of the PCI-Express based computing systems.  This argument is not persuasive.  FIGS. 4 and 8 of Ikeda show a switch with ports that each provide bi-directional communications, and is substantively the same as an outbound PCI-Express enabled port of Claim 1.  FIG. 4 of Ikeda shows a component of end point 115b that includes a communication line directly extending to switch 117b, and this is substantively the same as a PCI-Express based peripheral module enabled for system interconnection of Claim 1, and FIG. 4 of Ikeda shows the component as being an integral component of end point 115b that communicated via a PCI-Express bus connection, and this is substantively the same as forming an end point of a PCI-Express bus of Claim 1.  Moll teaches in Para. 15 that a configurable host bridge serves as a root bridge of the peripheral bus fabric, and Moll shows in FIG. 2A shows Host bridge 9 (root) controlling communications through Bus_0 and configurable host bridge 15 controlling communications through Bus_1, which are substantively the same as being under control of the at least the respective root-complex of each one of the computing systems of Claim 1.  


Pages 15-16 of the Remarks presents the argument that 2. There is no teaching of interconnecting the outbound PCI-Express enabled port, at a PCI-Express based peripheral module enabled for system interconnection, to a one of the plurality of inbound PCI-Express enabled ports of a network switch forming a hub of a star interconnection topology for interconnecting the plurality of PCI-Express enabled computing systems in a cluster.  This argument is not persuasive.  FIG. 4 of Ikeda show connection points emanating from end point 115b and legacy end point 116b, and the connection points are located at the components within end point 115b and legacy end point 116b, and the connection points have links emanating to switch 117b, where switch 117b provides a number of links emanate from the switch’s center and interconnect end point 115b and legacy end point 116b together, and this is substantively the same as interconnecting the outbound PCI-Express enabled port, at a PCI-Express based peripheral module enabled for system interconnection, to a one of the plurality of inbound PCI-Express enabled ports of a network switch forming a hub of a star interconnection topology for interconnecting the plurality of PCI-Express enabled computing systems in a cluster.  


Page 16 of the Remarks presents the argument that 3. There is no teaching in Ikeda of interconnecting the plurality of computing systems via the respective PCI-Express bus systms connecting to the respective root-complexes that control data transfer within the individual bus systems.  This argument is not persuasive.  FIG. 2A of Moll shows interconnection of Devices 11j, 11k, 11m connected through Bus_0 (root), and Devices 11n, 11o connected through Bus_1, and Host bridge 9 (root) controls communications through Bus_0 and configurable host bridge 15 controls communications through Bus_1, and this is substantively the same as interconnecting the plurality of computing systems via the respective bus systms connecting to the respective root-complexes that control data transfer within the individual bus systems.  The arrangement of Moll can modify the arrangement of Ikeda involving PCI-Express connections among endpoint systems and switches.  


Page 19 of the Remarks presents the argument that For example, the Office Action fails to identify a predictable result or reasonable expectation of success by such combination to teach the claimed elements of he current application.  This argument is not persuasive.  The rejection of Claim 1 presents the motivation to combine the teachings of Moll with the teachings of Ikeda since Moll provides a technique for utilizing multiple root bridges, which can be introduced into the system of Ikeda to permit efficient bus switching among a number of devices involving an extensive bus fabric.  


Page 19 of the Remarks presents the argument that The Office Action also fails to identify any basis in Moll or Ikeda for making the combination; instead, the Office Action relies on the claim limitations themselves and assertion by the examiner as the basis for the combination, which is improper.  This argument is not persuasive.  The motivational statement of Claim 1 does not repeat any limitation of Claim 1.  


Page 24 of the Remarks presents the argument that The examiner states that Fig 8 shows a star connected network with the switch as a hub connecting a plurality of PCI-Express enabled computing systems. The applicant begs to disagree with the examiner's statement. The swith in Fig. 8 forms part of the PCI-Express bus systm and is shown in a tree connected network which is controlled in the PCI- Express bus system by the root-complex at the apex of the tree system.  This argument is not persuasive.  The switch in Fig. 8 of Ikeda forms a part of a PCI-Express bus system, and that part has a star configuration, that is a component of a larger tree configuration.  There is no limitation of Claim 1 that precludes such an interpretation.  There is nothing in the prior art that completely excludes such an interpretation.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
9-23-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477